DETAILED ACTION
Withdrawn Objections and Rejections
The rejection of claims 2 to 22 under 35 U.S.C. § 112(b) as being indefinite.
Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “converted feedstock extractor” must be shown or the feature canceled from the claims.  No new matter should be entered.
The drawings are also objected to as failing to comply with 37 C.F.R. § 1.84(p)(5) because they do not include the following reference sign mentioned in the description:  14.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraph(s) of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 30 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Berkson (U.S. Pat. No. 8,703,477), previously cited.
Regarding claim 1, Berkson teaches a feed stock-to-vermicast converter comprising an enclosed vertical gravity-fed flow-through vessel with converging sidewalls having an upstream inlet for introducing convertible feedstock into the converter vessel that contains a mixed worm-sequestering epigeic bed-accommodating conversion zone and a downstream converted feedstock bed zone.  Berkson also teaches that the upstream zone is adapted to accommodate a population of epigeic vermicast-producing worms in sequestered relation with the bed, the upstream zone including an epigeic mixer and that the downstream converted feedstock bed zone is located below the mixer and comprises mutually converging post-mixer epigeic bed with supporting walls for supporting the bed in balanced flow through relation, the downstream zone including and communicating with a vermicast-converted feed stock outlet that includes a converted feedstock extractor.  Berkson at column 2, line 14 to column 5, line 4 and Figures 1   to 7.
Regarding claim 30, Berkson teaches a feed stock-to-vermicast converter system comprising an enclosed vertical gravity-fed flow-through vessel adapted for the conversion of convertible feed stock to vermicast and having an upper upstream inlet operable for introducing convertible feedstock into the vessel, the vessel comprising side walls that define and surround .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 to 22, 31, and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Berkson (U.S. Pat. No. 8,703,477), as applied to claims 1 and 30 supra, in view of Wright (U.S. Pat. No. 5,409,831) and Meisel, III et al..
Regarding claim 2, Berkson does not teach that the mechanical mixer includes reduction gearing operable for mixer rotations of less than 20 revolutions per day.  However, Wright teaches a composter that contains a mechanical mixer, Wright at Figure 1, and while Wright does not teach reduction gearing, the use of reduction gearing to control rotation in vermicomposters is well known.  Meisel, III et al. at paragraph [0087].  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Berkson with that of Wright and Meisel, III et al. because it permits the automation of mixing at a controlled rotation rate, depending on any desired mixing need.  Operating the rotation of the mechanical mixer at less than 20 revolutions per day does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Regarding claims 3 to 5, neither the intended use of nor the manner of operating a claimed apparatus patentably distinguishes it from the prior art.  M.P.E.P. § 2114.
Regarding claims 6 and 7, Wright teaches a plurality of mixers, each with a plurality of radially extending paddles arranged in longitudinally spaced apart relation along a rotatable shaft, with the respective rotatable shafts arranged in mutually parallel relation with respective radially extending paddles extending in interdigitated longitudinal offsets between the shafts.  Wright at Figure 1.
Regarding claims 8 and 9, Wright teaches an aerator with an air inlet located upstream.  Wright at column 4, lines 41 to 46 and Figure 1.
Regarding claim 10, Wright teaches that the aerator is a manifold with a plurality of spaced apart air inlets thereon and the diffuser is adapted to facilitate an airflow channel through adjacent downstream flows of materials.  Wright at column 4, line 47 to column 5, line 14.
Regarding claim 11, the location of the aerator manifold is a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the composting needs.
Regarding claim 12, the contents of a claimed apparatus depend on its intended use, which in turn do not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Regarding claim 13, the shape of the vessel is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art.
Regarding claim 14, Wright teaches a downstream spiral extractor.  Wright at column 5, lines 39 to 43.
Regarding claim 15, Wright teaches process controls.  Wright at column 5, lines 44 to 62.
Regarding claims 16 to 22, 31, and 32, it would have been prima facie obvious for one ordinary skill in the art to adjust the pH or moisture according to any composting needs such as the composition of the material to be composted, the desired time of composting, and the nature of the composting organisms.
Response to Arguments
Applicant’s arguments filed on 26 July 2021 have been fully considered but are not persuasive.
Applicant’s argument that in Berkson the converted material is not being mixed back for more complete conversion is incorrect.  Mixing of the agitator of Berkson not only causes the converted material to fall into the collection chamber but also mixed it back into the lesser converted portion of the feedstock.  However, even if, arguendo, Applicant were correct, a recitation of the intended use of the claimed invention must result in a structural difference See, e.g., M.P.E.P. § 2114.  Additionally, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  M.P.E.P. § 2145(II).
Finally, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  M.P.E.P. § 2145(IV).
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799